Reese, Ch. J.
This is an information in the nature of a quo warranto, filed by the attorney general in this court, in the exercise of its original jurisdiction, in which it is alleged that the defendant is a corporation organized and existing under *166the laws of the state of Wisconsin, and not incorporated under the laws of the state of Nebraska, and that it is unlawfully, exercising the right of eminent domain and other privileges of a domestic corporation without having become a body coi’porate pursuant to and in accordance with the laws of this state.
The questions presented are identical with those presented in The State v. Chicago, Burlington & Quincy Railroad Company, ante p. 156.
The allegations of the answer and the facts existing being similar to those in that case, the judgment, therefore, will be the same.
Judgment accordingly.
The other judges concur.